DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 6-7, 9-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans et al. (USP 6,164,406, hereinafter Diekhans) in view of Sigmar (US 2018/0251123 and further in view of) Kasaiezadeh Mahabadi et al. (US 2018/0297605 A1, hereinafter Kasaiezadeh Mahabadi).

Regarding claim 1, Diekhans teaches:
A system comprising:
	a vehicle including a front axle steering system, a rear axle steering system, (see at least Figs. 7-12, disclosing a front axle steering FA and rear axle steering RA for an agricultural machine, i.e. a vehicle), one or more vehicle environment sensors (see at least Fig. 7, elements 4 and 11; Col. 8, lines 50-66, disclosing a measurement transducer 4 and 11, i.e. vehicle environment sensors), and a controller operatively coupled with the front axle steering system, the rear axle steering system, and the one or more vehicle environment sensors, wherein the controller is configured to (See at least Col. 10, lines 65-67; Fig. 11, disclosing a microprocessor 28 with microcontroller 29, i.e. a controller):
	…
detect presence of a lateral force on the vehicle (see at least Col. 8, lines 23-27, disclosing compensating for lateral force, i.e. at least detection of a lateral force on the vehicle; see also Col. 3, lines 30-44, ;
in response to detection of the lateral force on the vehicle (see at least Col. 8 lines 23-27, disclosing compensating for lateral force)…
…then compensate for the lateral force acting on the vehicle by turning both of the front axle steering system and the rear axle steering system to a crab steering correction angle (See at least Fig. 2; Col. 7, lines 4-17, disclosing crab steering mode, i.e. turning the front and rear wheels by a given amount, i.e. the given amount is the crab steering correction angle).
Diekhans does not explicitly teach:
…operate the vehicle in an electronic steering mode of operation at a desired vehicle speed;…
…in response to input from the one or more vehicle environment sensors…
…and based on the desired vehicle speed, determine an actual lateral acceleration of the vehicle and a predicted lateral acceleration of the vehicle;
determine a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration; and 
in response to the determination of the lateral acceleration error, determine if the lateral acceleration error exceeds a lateral acceleration limit,…
However, in the same field of endeavor, vehicle control, Sigmar teaches:
…operate the vehicle in an electronic steering mode of operation  at a desired vehicle speed (see at least [0034], disclosing an electrical vehicle system that control steering and acceleration operations of the wheels);…

Furthermore, in the same field of endeavor, vehicle control, Kasaiezadeh Mahabadi teaches:
 …in response to input from the one or more vehicle environment sensors (see at least [0032-0033], disclosing a sensor system…
…and based on the desired vehicle speed, determine an actual lateral acceleration of the vehicle and a predicted lateral acceleration of the vehicle (see at least [0055-0056], disclosing a measured Ay, i.e. an actual lateral acceleration, and an estimated lateral acceleration, i.e. a predicted lateral acceleration by using a longitudinal velocity Vx);
determine a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration (see at least [0055], disclosing variable lateral acceleration residuals, i.e. the difference between the measured Ay and the estimated lateral acceleration, i.e. an error); and 
in response to the determination of the lateral acceleration error, determine if the lateral acceleration error exceeds a lateral acceleration limit (see at least [0055-0059], disclosing is a difference between measured and estimated lateral acceleration is big, a drift-based flag is asserted; see also [0078]), …


Regarding claim 2, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1, wherein the crab steering correction angle is adjusted by an operator correction factor (Diekhans: See at least Fig. 13; Col. 11, lines 33-67; Col. 12, lines 1-2; disclosing an adjusting potentiometer, i.e. an operator correction factor, that changes the characteristic curve which adjusts the correction angle (see also Figs. 1-6)).

Regarding claim 3, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1, wherein the crab steering correction angle includes a front axle steering angle and a rear axle steering angle (Diekhans: See at least Fig. 2; Col. 7 lines 4-17, disclosing crab steering mode, i.e. turning the front and rear wheels by a given amount, i.e. the given amount is a crab steering correction angle that includes a steering angle for both front and rear wheels), the front axle steering system configured to adjust to the front axle steering angle and the rear axle steering system configured to adjust to the rear axle steering angle (Diekhans: see at least Fig. 7; Col. 8, lines 44-59, disclosing a hydrostatic multiple-axle steering system where steering cylinder 2 controls the front axle and steering cylinder 8 controls the rear axle).

Regarding claim 4, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 3, wherein the front axle steering angle is different from the rear axle steering angle (Diekhans: see at least Fig. 5; Col. 8, lines 17-31, disclosing compensating for a sideward pull arising at one axle only by correction of the characteristic curve pitch, i.e. a difference in front steering angle and rear steering angle. (see also Fig. 6, RA 9, disclosing a difference in steering angles for FA, i.e. front axle, and RA 9, i.e. rear axle; Col. 3, lines 49-53)).

Regarding claim 6, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1 (cited above), wherein the one or more sensors measure a yaw rate and an actual vehicle speed (Kasaiezadeh Mahanadi: see at least [0045], disclosing sensor data comprises yaw rate and longitudinal acceleration; see also [0006]; Claim 1, disclosing the sensor data comprises longitudinal speed data.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings off Kasaiezadeh Mahabadi.  One would have been motivated to make this modification in order to better validate a vehicle’s lateral velocity, as taught by Kasaiezadeh Mahabadi in at least [0004], thus improving efficiency for the system.

Regarding claim 7, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1(cited above), wherein the one or more sensors include a lateral accelerometer (Sigmar: see at least Fig. 1; [0043], disclosing accelerometers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate an accelerometer, as taught by Sigmar.  One would have been motivated to make this modification in order to enable a variety of control features that improve vehicle dynamics, safe operation driver's experience and to enhance overall efficiency of the system, as taught by Sigmar in at least [0035].

Regarding claim 9, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1, wherein the front axle steering system includes at least two wheels, the rear axle steering system includes at least two wheels (Diekhans: see at least Fig. 7, disclosing two wheels for both the front and rear axles), 
wherein the one or more sensors measures a wheel slip condition of each of the wheels of the front axle steering system and the rear axle steering system (Sigmar: see at least [0043], disclosing slip sensors; see also [0057], disclosing detecting slip); and 
adjusting the crab steering correction angle based on the wheel slip condition being satisfied for any of the wheels (Sigmar: see at least [0057], disclosing the system controls each wheel independently when slip is detected; see also [0120], disclosing in response to detecting slip, the wheel modules selectively control the turn angle to maintain control).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate detecting 

Regarding claim 10, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1,…
The combination does not explicitly teach:
wherein the crab steering correction angle is between 0 and 15 degrees as measured relative to a longitudinal axis of each of the front axle steering system and the rear axle steering system.
The combination shows all elements per claimed invention as explained in the paragraph above.  However, it is silent as to the specifics of the correction angle between 0 and 15 degrees. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provided to modified Diekhans with such angle between 0 and 15 degrees, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Diekhans teaches:
A method of steering a vehicle, comprising:
operating the vehicle in an electronic steering mode of operation(see at least Col. 8, lines 44-67, disclosing operating the steering of the vehicle) wherein the vehicle includes a front axle steering system, a rear axle steering system, (see at least Figs. 7-12, disclosing a front axle steering FA and rear axle steering RA for an agricultural machine, i.e. a vehicle), one or more vehicle environment sensors (see at least Fig. 7, elements 4 and 11; Col. 8, lines 44-67, disclosing a measurement transducer 4 and 11, i.e. vehicle environment sensors), and a controller operatively coupled with the front axle steering system, the rear axle steering system, and the one or more vehicle environment sensors, wherein the controller is configured to (See at least Col. 10, lines 65-67; Fig. 11, disclosing a microprocessor 28 with microcontroller 29, i.e. a controller):
	…
detecting a lateral force on the vehicle (see at least Col. 8, lines 23-27, disclosing compensating for lateral force, i.e. at least detection of a lateral force on the vehicle; see also Col. 3, lines 30-44, disclosing compensating for downward-drift (also called sideward pull), i.e. due to lateral forces acting on the machine);
in response to detecting the lateral force (see at least Col. 8, lines 23-27, disclosing compensating for lateral force)…
…then turning both of the front axle steering system and the rear axle steering system to a crab steering correction angle (See at least Fig. 2; Col. 7, lines 4-17, disclosing crab steering mode, i.e. turning the front and rear wheels by a given amount, i.e. the given amount is the crab steering correction angle).
Diekhans does not explicitly teach:
…commanding the vehicle to operate at a desired vehicle speed;…
…in response to input from the one or more vehicle environment sensors…
…determining an actual lateral acceleration of the vehicle and a predicted lateral acceleration of the vehicle from the desired vehicle speed;
determining a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration; and 
in response to the determination of the lateral acceleration error, determining if the lateral acceleration error exceeds a lateral acceleration limit,…
However, in the same field of endeavor, vehicle control, Sigmar teaches:
… commanding the vehicle to operate at a desired vehicle speed (see at least [0034], disclosing an electrical vehicle system that control steering and acceleration operations of the wheels);…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the electrical control systems, as taught by Sigmar.  One would have been motivated to make this modification in order to enable a variety of control features that improve vehicle dynamics, safe operation driver's experience and to enhance overall efficiency of the system, as taught by Sigmar in at least [0035].
Furthermore, in the same field of endeavor, vehicle control, Kasaiezadeh Mahabadi teaches:
 …in response to input from the one or more vehicle environment sensors (see at least [0032-0033], disclosing a sensor system…
…determine an actual lateral acceleration of the vehicle and a predicted lateral acceleration of the vehicle from the desired vehicle speed (see at least [0055-0056], disclosing a measured Ay, i.e. an actual lateral acceleration, and an estimated lateral acceleration, i.e. a predicted lateral acceleration by using a longitudinal velocity Vx);
determine a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration (see at least [0055], disclosing variable lateral acceleration residuals, i.e. the difference between the measured Ay and the estimated lateral acceleration, i.e. an error); and 
in response to the determination of the lateral acceleration error, determine if the lateral acceleration error exceeds a lateral acceleration limit (see at least [0055-0059], disclosing is a difference between measured and estimated lateral acceleration is big, a drift-based flag is asserted; see also [0078]), …
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate determining a lateral acceleration error, as taught by Kasaiezadeh Mahabadi.  One would have been motivated to make this modification in order to better validate a vehicle’s lateral velocity, as taught by Kasaiezadeh Mahabadi in at least [0004], thus improving efficiency for the system.

Regarding claim 12, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 13, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 14, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 16, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.
Furthermore, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The method of claim 11…; and determining the actual lateral acceleration with the yaw rate and actual vehicle speed (Kasaiezadeh Mahabadi: see at least [0059] disclosing determining the measured lateral acceleration using rVx, where r is the yaw rate (as shown in [0045], and Vx is longitudinal velocity (as shown in [0033] and [0055]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings of Kasaiezadeh Mahabadi.  One would have been motivated to make this modification in order to better validate a vehicle’s lateral velocity, as taught by Kasaiezadeh Mahabadi in at least [0004], thus improving efficiency for the system.

Regarding claim 17, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Regarding claim 19, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.

claim 20, the claim recites analogous language to claim 10 above, and is therefore rejected under the same premise.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans in view of Kasaiezadeh Mahabadi in view of Sigmar, and further in view of Zhu (US 2014/0041884 A1).

Regarding claim 5, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1,…
The combination does not teach:
wherein the vehicle includes an articulated steering system between the rear and the front axle steering systems configured to laterally offset the rear axle steering system from the front axle steering system.
However, in the same field of endeavor, agricultural/working machines, Zhu teaches:
wherein the vehicle includes an articulated steering system between the rear and the front axle steering systems configured to laterally offset the rear axle steering system from the front axle steering system (see at least Fig. 3; [0026-28], disclosing a motor grader, i.e. a vehicle, with an articulated steering system, i.e. the front tires 60 are laterally offset with the rear tires 22 during crab steering).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle of modified Diekhans to include an articulated system as taught by Zhu.  One would have been motivated to make this modification 

Regarding claim 15, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans in view of Kasaiezadeh Mahabadi in view of Sigmar, and further in view of Savaresi et al.  (US 2017/0247038 A1, hereinafter Savaresi).

Regarding claim 8, the combination of Diekhans, Sigmar and Kasaiezadeh Mahabadi teaches:
The system of claim 1,…
The combination does not teach:
wherein the one or more sensors measure a vehicle roll angle; and adjusting the crab steering correction angle based on the vehicle roll angle.
However, in the same field of endeavor, vehicle control, Savaresi teaches:
wherein the one or more sensors measure a vehicle roll angle (see at least [0034, 0043], disclosing determining static roll, i.e. a vehicle roll angle, and roll rate); and…
It would have been obvious to one of ordinary skill I the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate determining vehicle roll, as taught by Savaresi.  One would have been motivated to make this 
Furthermore, it would have been obvious for one of ordinary skill to adjust the crab steering correction angle to account for the changes in lateral acceleration due to roll, as taught by Savaresi, thus increasing efficiency of the system.

Regarding claim 18, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spark (US 2005/0217906 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664